DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 12/28/2021 is acknowledged. Accordingly, claims 4 and 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0001] refers to US Patent Application No. 16/249,347 and 15/609,870; since these applications were issued, respectively, as US Patent No. 10,507,165 on 12/17/2019 and US Patent No. 10,369,077 on 8/6/2019, paragraph [0001] should be updated to indicate as such.  
.
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities: On line 2, the term “polyolefin” has been misspelled as “polyolefine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 3, 5 and 6: Each of claims 3, 5 and 6 recite the phrase “the seal”. Since claim 1 introduces “a first seal” and “a second seal”, this phrase in each of claims 3, 5 and 6 lacks proper antecedent basis as it is unclear as to which of these two seals the phrase “the seal” is intended to refer. Based on the disclosure, it appears that “the seal” of claims 3 and 6 could be either of the two seals while “the seal” of claim 5 could at least one of the first and second seals” and claim 5 is interpreted as reciting “the first seal”. It is suggested to amend claims 3, 5 and 6 in this manner.  
Re claim 13: Claim 13 recites that “one of the second and third chambers is configured to hold a reconstituting solution”. However, claim 1 already recites “the third chamber configured to hold a solution”, so it is unclear whether claim 13 is intending to (a) refer to only the second chamber and not the third chamber as being configured to hold a reconstituting solution, (b) refer to only the third chamber and define the solution of claim 1 as a reconstituting solution, (c) claim that the third chamber can hold both the solution and a reconstituting solution, or (d) a combination thereof. It appears that either of interpretations (a) and/or (b) are supported by the specification. Therefore, for the sake of examination, claim 13 is interpreted as reciting “wherein the solution configured to be held in the third chamber is a reconstituting solution for reconstituting the lyophilized pharmaceutical product in the first chamber or the second chamber 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balteau (PG PUB 2009/0166363) in view of Pepper et al. (PG PUB 2009/0113753).
Re claim 1, Balteau discloses a flexible pharmaceutical bag 110 (Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) comprising: a first chamber 130 configured to hold a lyophilized pharmaceutical product (it is noted that the italicized phrase is a functional limitation and therefore “a lyophilized pharmaceutical product” is not a part of the claimed invention; this limitation is met in view of Para 3 that discloses that the chambers can hold powder or liquid components); a second chamber 160 separated from the first chamber (by seal 132, as seen in Fig 2); a third chamber 140 separated from one of the first and second chambers (separated from both by seals 162 and 142, as seen in Fig 2), the third chamber configured to hold a solution (it is noted that the italicized phrase is a functional limitation and therefore “a solution” is not a part of the claimed invention; this limitation is met in view of Para 3 that discloses that the chambers can hold powder or liquid components); a first seal (labeled in annotated Fig A below, including weak point 132) disposed between the first chamber and the second chamber (as seen in Fig 2 and Fig A below) that separates and seals the first chamber from the second chamber (Para 40); a second seal (labeled in annotated Fig A below, including weak point 142) disposed between the third chamber and one of the first and second chambers (between the third chamber and the second  to introduce a pharmaceutical product into the first chamber and allow passage of water vapor from the pharmaceutical product (it is noted that the italicized phrase is a functional limitation and therefore “a pharmaceutical product” and “water vapor” are not a part of the claimed invention; this limitation is met in view of Para 44 which discloses that port 174 can allow components to be added to or removed from the chamber), Balteau does not explicitly disclose that the first port is configured to allow passage of the water vapor during lyophilization of the pharmaceutical product. That is, Balteau does not explicitly disclose that the bag 110 is capable of being used in a lyophilization procedure.  Pepper, however, teaches a substantially similar flexible pharmaceutical bag 300 (Fig 36) comprising a plurality of chambers 12,14 (Fig 36) separated by a seal 22 (Fig 36) and including a first port 304 (Fig 36) attached to a first of the chambers (as seen in Fig 36, attached to chamber 12), wherein the bag is configured to undergo a lyophilization procedure such that the first port allows passage of water vapor during lyophilization of a pharmaceutical product in the first chamber (Para 209) for the purpose of simplifying the process of filling the bag by allowing the product to be freeze-dried within the bag instead of having to first freeze dry the product then add it to the bag (Para 209). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Balteau to include the bag such that its 

    PNG
    media_image1.png
    804
    753
    media_image1.png
    Greyscale

Re claim 2, Balteau discloses a second port 176 attached to the second chamber (as seen in Fig 2), the second port configured to introduce a reconstituting solution to the second chamber for reconstituting the lyophilized pharmaceutical product in the first chamber (it is noted that the italicized phrase is a functional limitation and therefore “a reconstituting solution” is not a part of the claimed invention; this limitation is met in view of Para 44 that discloses that port 176 can be used to add medications or additives to the second chamber 160).  
Re claim 3, Balteau discloses that the seal is a connection between a front surface of the pharmaceutical bag and a back surface of the pharmaceutical bag (Para 40 in view of Para 39 which discloses that the bag is formed by two films, one of which forming the front surface of the bag and the other forming the back surface of the bag).  
Re claim 5, Balteau discloses that a predetermined amount of pressure applied to the pharmaceutical bag breaks the seal and connects the second chamber to the first chamber (Para 40).  
Re claim 6, Balteau discloses that the seal further comprises a weak point 132,142 to provide an initial breaking point when a predetermined amount of pressure is applied to the pharmaceutical bag (Para 40).
Re claim 7, as set forth in the rejection of claim 1 above, the pharmaceutical product is not a part of the claimed invention; therefore, Balteau discloses the subject matter of claim 7 since the first chamber is structurally capable (in view of Para 3) of holding a pharmaceutical product in the form of an antineoplastic, an immunomodulating agent, or a cytotoxic drug.  
Re claim 8, as set forth in the rejection of claim 1 above, the pharmaceutical product is not a part of the claimed invention; therefore, Balteau discloses the subject matter of claim 8 since the first chamber is structurally capable (in view of Para 3) of holding a pharmaceutical product in the form of azacytidine, belinostat, bendamustine, 
Re claim 9, as set forth in the rejection of claim 2 above, the reconstituting solution is not a part of the claimed invention; therefore, Balteau discloses the subject matter of claim 9 since the second chamber is structurally capable (in view of Para 3) of holding a reconstituting solution in the form of a 0.9% saline solution.  
Re claim 10, Balteau discloses that the pharmaceutical bag is fabricated from a polyolefine/styrene-block copolymer based film (Para 55).
Re claim 11, Balteau discloses that the pharmaceutical bag withstands 121° Celsius (Para 74).
Re claim 13, Balteau discloses that one of the second and third chambers is configured to hold a reconstituting solution for reconstituting the lyophilized pharmaceutical product in the first chamber (it is noted that the italicized phrase is a functional limitation and therefore, “a reconstituting solution” is not a part of the claimed invention; this limitation is met in view of Para 3 that discloses that the chambers can hold a powder or liquid component).  
Re claim 14, Balteau discloses that the second chamber further comprises an administration port 170 for administering a reconstituted pharmaceutical product that is a result of mixing the lyophilized pharmaceutical product and the reconstituting solution (it is noted that the italicized phrase is a functional limitation and therefore “a reconstituted pharmaceutical product” is not a part of the claimed invention; this limitation is met in view of Para 43).  
Re claim 15, Balteau discloses a flexible pharmaceutical bag 110 (Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) comprising: a first chamber 130 configured to hold a lyophilized pharmaceutical product (it is noted that the italicized phrase is a functional limitation and therefore “a lyophilized pharmaceutical product” is not a part of the claimed invention; this limitation is met in view of Para 3 that discloses that the chambers can hold powder or liquid components); a second chamber 160 separated from the first chamber (by seal 132, as seen in Fig 2), the second chamber configured to hold a reconstituting solution for reconstituting the lyophilized pharmaceutical product in the first chamber (it is noted that the italicized phrase is a functional limitation and therefore “a reconstituting solution” is not a part of the claimed invention; this limitation is met in view of Para 3 that discloses that the chambers can hold powder or liquid components); a third chamber 140 separated from one of the first and second chambers (separated from both by seals 162 and 142, as seen in Fig 2), the third chamber configured to hold a solution (it is noted that the italicized phrase is a functional limitation and therefore “a solution” is not a part of the claimed invention; this limitation is met in view of Para 3 that discloses that the chambers can hold powder or liquid components); a seal 132 disposed between the first chamber and the second chamber (as seen in Fig 2) that separates and seals the first chamber from the second chamber (Para 40); a first port 174 (as seen in Fig 2, three  to introduce a pharmaceutical product into the first chamber and allow passage of water vapor from the pharmaceutical product (it is noted that the italicized phrase is a functional limitation and therefore “a pharmaceutical product” and “water vapor” are not a part of the claimed invention; this limitation is met in view of Para 44 which discloses that port 174 can allow components to be added to or removed from the chamber), Balteau does not explicitly disclose that the first port is configured to allow passage of the water vapor  during lyophilization of the pharmaceutical product. Pepper, however, teaches a substantially similar flexible pharmaceutical bag 300 (Fig 36) comprising a plurality of chambers 12,14 (Fig 36) separated by a seal 22 (Fig 36) and including a first port 304 (Fig 36) attached to a first of the chambers (as seen in Fig 36, attached to chamber 12), wherein the bag is configured to undergo a lyophilization procedure such that the first port allows passage of water vapor during lyophilization of a pharmaceutical product in the first chamber (Para 209) for the purpose of simplifying the process of filling the bag by allowing the product to be freeze-dried within the bag instead of having to first freeze dry the product then add it to the bag (Para 209). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Balteau to include the bag such that its first port is capable of passing water vapor while the bag undergoes lyophilization, as taught by Pepper, for the purpose of simplifying the 
Re claim 17, Balteau discloses that the valve has a breakable seal (Para 40).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Balteau (PG PUB 2009/0166363)/Pepper et al. (PG PUB 2009/0113753) in view of Larsen (PG PUB 2016/0158407).
Re claim 12, Balteau as modified by Pepper in the rejection of claim 1 above discloses that the pharmaceutical bag withstands -45° Celsius since this is the temperature at which Pepper’s freeze drying (i.e. lyophilization) takes place (Para 14 of Pepper) but does not explicitly disclose that it can withstand temperatures down to -55° Celsius. Larsen, however, teaches various types of freeze dryers/lyophilizers that can cool components to -40° Celsius to -80° Celsius (Para 168). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Balteau/Pepper to include the bag such that it can withstand -80° Celsius (which is a wider temperature range than the -55° Celsius that is claimed), as taught by Larsen, for the purpose of allowing the bag to be used in more freeze dryers/lyophilizers than if the bag could only withstand -45° Celsius (Para 168). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783